SECOND AMENDMENT TO
SALE AND PURCHASE AGREEMENT

           THIS SECOND AMENDMENT TO SALE AND PURCHASE AGREEMENT ("Amendment") is
made as of July 18, 2005 ("Amendment Date"), between PEPCO HOLDINGS, INC., a
Delaware corporation ("Holdings"), THE JOHN AKRIDGE DEVELOPMENT COMPANY, a
Virginia corporation ("Buyer"), acknowledged by TRI-STATE COMMERCIAL CLOSINGS,
INC. ("Escrow Agent"), and joined by POTOMAC ELECTRIC POWER COMPANY, a District
of Columbia and Virginia corporation ("PEPCO").

           Holdings and Buyer entered into a Sale and Purchase Agreement with an
Effective Date of June 3, 2005, which was amended by that certain First
Amendment to Sale and Purchase Agreement, with an effective date of June 3, 2005
(as amended, the "Agreement"). Holdings and Buyer desire to amend the Agreement
as set forth in this Amendment. Each capitalized term used but not defined in
this Amendment has the meaning assigned to it in the Agreement.

           NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

1.

Substitution and Assignment

. The designation of Holdings as "Seller" under the Agreement was a mutual
mistake and, in fact, title to the Property is vested in PEPCO, which is a
wholly owned subsidiary of Holdings. It is the intention of the parties that
PEPCO be the "Seller" under the Agreement; and, therefore, PEPCO is hereby
substituted as "Seller" under the Agreement as if initially named as "Seller"
therein. Holdings hereby assigns to PEPCO all of Holdings's rights under the
Agreement and PEPCO hereby assumes all obligations of Holdings under the
Agreement and from this point forward, all references to "Seller" in the
Agreement shall mean PEPCO. Holdings is hereby released from all liabilities and
obligations under the Agreement.

2.

Approval by Holdings

. Section 9.16 is hereby amended by inserting "and by the Board of Directors of
PEPCO Holdings, Inc." immediately after "Seller's Board of Directors"; it being
the parties' intent that the approval of the Board of Directors of both Holdings
and PEPCO is a condition to Buyer's and Seller's obligation to proceed to
closing.

3.

Second Deposit

. Notwithstanding the second sentence of Section 1.02(a) or anything else in the
Agreement to the contrary, (a) the Study Period shall expire upon execution and
delivery of this Amendment, (b) the amount of the Second Deposit shall be
$4,500,000 and not $1,500,000, and (c) Buyer shall deposit the Second Deposit
with Escrow Agent by wire transfer of immediately available funds not later than
5 pm Eastern Standard time on Tuesday, July 19, 2005.

_______________________________________________________________________________________

4.

Assignment by Buyer

. Notwithstanding Section 9.01 or any other provision of the Agreement to the
contrary, Seller hereby consents to Buyer's assignment of the Agreement to a
limited liability company ("Assignee") prior to the closing under the Agreement,
provided that (i) The John Akridge Development Company, or an entity controlled
by, controlling or under common control with The John Akridge Development
Company, is the managing member of Assignee, (ii) Buyer gives at least five (5)
business days advance written notice to Seller of such assignment, and (iii)
upon any such assignment, Assignee shall be substituted as Buyer under the
Agreement, but the original named Buyer in the Agreement shall not be released
but shall remain jointly and severally liable with such Assignee for all duties,
obligations and liabilities of Buyer under the Agreement. In addition, Buyer
shall have the right to designate a separate entity as nominee to receive title
to the Property by deed at closing, subject to all of the conditions and
obligations of Buyer in the Agreement and provided that Buyer shall remain
jointly and severally liable with such nominee for all of Buyer's obligations
and liabilities under this Agreement.

5.

Section 1031 Exchange

. Notwithstanding anything contained in the Agreement to the contrary, Seller
acknowledges that Buyer may designate the Property as replacement property to
consummate a like-kind exchange under Section 1031 of the Internal Revenue Code
(an "Exchange") through the use of a qualified intermediary. In the event that
Buyer designates the Property as replacement property to consummate an Exchange
through the use of a qualified intermediary, Seller shall at Buyer's sole cost
and expense (and with no cost, expense or liability to Seller) cooperate in
structuring the transaction as an Exchange for the benefit of Buyer and Seller
agrees to render all required performance under this Agreement to such qualified
intermediary to the extent reasonably directed by Buyer and to accept
performance of all of Buyer's obligations by the qualified intermediary provided
nothing herein shall release or relieve Buyer of any of its obligations or
liabilities under this Agreement as provided in Section 4 above. Seller agrees
that performance by the qualified intermediary will be treated as performance by
Buyer, and Buyer agrees that Seller's performance to the qualified intermediary
will be treated as performance to Buyer. Seller consents to an assignment of the
Agreement by Buyer to such qualified intermediary, and upon any such assignment,
the original named Buyer in the Agreement shall not be released but shall remain
primarily responsible for all duties, obligations and liabilities of Buyer under
the Agreement.

6.

Third Party Reports

. Upon receipt of any environmental and acoustical reports from investigations
at the Property, Buyer shall immediately remit to Seller copies of all reports.
If the transaction contemplated by the Agreement fails to close for any reason,
Buyer shall immediately remit to Seller all existing copies and originals of all
such reports.

7.

Closing Date

. Section 5.01 is hereby amended by designating August 25, 2005 as the date of
closing under the Agreement; provided, however, that Buyer may elect in its sole
discretion to accelerate the date of closing to any earlier date on or

2


_______________________________________________________________________________________
 

after August 8, 2005 by giving written notice to Seller at least five (5)
business days prior to such accelerated date of closing.

8.

Additional Payment

. Section 1.01 is hereby amended by adding the following at the end thereof:
"The Purchase Price shall increase at the rate of 3.25% per annum for each day
from and excluding August 8, 2005 through and including the date of closing.
Notwithstanding the foregoing, if Buyer is ready, willing and able to close on
the date of closing otherwise applicable under this Agreement, but the date of
closing is delayed through the action or wrongful omission by Seller, then,
without limiting any other remedy of Buyer, the Purchase Price shall not
increase under the preceding sentence for the period of such delay."

9.

Credit Against Purchase Price

. Buyer shall receive a credit in the amount of Sixty-Five Thousand Dollars
($65,000) from Seller to be applied against the Purchase Price at closing under
the Agreement.

10.

Adjacent Property

. From and after the closing under the Agreement, Seller and Buyer agree to all
of the terms and provisions set forth in Exhibit 1 attached hereto, which is
hereby incorporated into this Amendment as if fully set forth herein. The
provisions of Exhibit 1 shall survive the closing, but shall be of no force or
effect in the event that the Agreement is terminated prior to closing.

11.

Ratification

. Except as expressly modified by this Amendment, the Agreement shall continue
in full force and effect in accordance with its terms.

12.

Counterparts; Execution By Facsimile

. This Amendment may be executed in any number of counterparts with the same
effect as if all of the parties had signed the same document. All counterparts
shall be construed together and shall constitute one agreement. Execution and
delivery of this Amendment by facsimile shall be sufficient for all purposes and
shall be binding on any person who so executes and delivers this Amendment.
Solely for purposes of this Section 12, delivery of an executed counterpart of
this Amendment shall be effective upon delivery of a facsimile transmission to:
Holdings and PEPCO, c/o Mr. Vernon D. Gibson, Fax No. 202-331-6355, with a copy
to Allen H. Fox, Fax No. 202-663-6363; Buyer, c/o Mr. Thomas W. Wilbur,
Fax No. 202-347-8043; and Escrow Agent, c/o Richard W. Klein, Jr., Esq.,
Fax No. 202-955-5646.

[signatures on following page]

3


_______________________________________________________________________________________

           IN WITNESS WHEREOF, Holdings and Buyer have executed this Amendment,
Escrow Agent evidences its acknowledgement thereto, and PEPCO joins for the
purposes set forth herein, on the dates set forth below, to be effective for all
purposes as of the Amendment Date.

HOLDINGS:

PEPCO HOLDINGS, INC.

 

By:           JOSEPH M. RIGBY                   
            Name:   Joseph M. Rigby
            Title:      SVP & CFO

 

Date of Execution:        7/18/05                  

BUYER

THE JOHN AKRIDGE DEVELOPMENT COMPANY

 

By:           M. KLEIN                                  
            Name:   Matthew J. Klein
            Title:      President

 

Date of Execution:     July 18th, 2005         

JOINED BY PEPCO:

POTOMAC ELECTRIC POWER COMPANY

 

By:           JAMES P. LAVIN                     
            Name:   James P. Lavin
            Title:     Controller

   

Date of Execution:        7/18/05                  

4


_______________________________________________________________________________________

ACKNOWLEDGED
BY ESCROW AGENT:


TRI-STATE COMMERCIAL CLOSINGS, INC.

 

Escrow Agent has executed this Second Amendment to acknowledge the substitution
of PEPCO as the "Seller" under the Agreement and the assignment to PEPCO of all
rights and obligations of HOLDINGS thereunder including all rights in and to the
Deposit held by Escrow Agent in connection therewith.

 

By:           RICHARD W. KLEIN, JR.          
            Name:   Richard W. Klein, Jr.
            Title:      President

 

Date of Execution:     July 19, 2005         

 

5


_______________________________________________________________________________________

Exhibit 1
to
Second Amendment to
Sale and Purchase Agreement

Adjacent Property

1.

Definitions and Interpretation.

Each capitalized term used but not defined in this Exhibit 1 shall have the
meaning set forth in the Agreement. All references to "this Agreement" or "this
Agreement" in any amendments thereto shall be deemed to refer to the Agreement
as defined in the Second Amendment to which this Exhibit 1 is attached as
modified by such Second Amendment and including this Exhibit 1. For purposes of
this Agreement, the following terms shall have the meanings indicated:  

1.1

Adjacent Property:

the land located between First Street and Half Street from S Street on the north
to V Street on the south in Southwest Washington, D.C., more particularly
described as Lot 24 in Square 665 (formerly known collectively as Squares 663,
665 and 667).  

1.2

Adjacent Property Owner:

as defined in Section 3.2 of this Exhibit 1.  

1.3

Allowed Costs:

any costs incurred and actually paid by Owner or its agents after closing under
the Agreement to third parties that are not affiliates of Buyer or the Owner
relating to the design, development, construction, or permitting of the Screen,
whether hard or soft costs, but excluding costs of ordinary maintenance of the
Screen, fees paid to affiliates of Buyer or the Owner, and overhead expenses of
Buyer or the Owner or their respective affiliates, and further excluding any
costs that are incurred after the initial construction of the Screen is
completed or Clean Site Conditions have been satisfied.  

1.4

Clean Site Conditions:

the occurrence of all of the following:  (i) the Generators have been removed
from the Adjacent Property; and (ii) all improvements constituting the
Substation have been removed from the Adjacent Property; provided that for
purposes of this definition, the term "removed" means that all material evidence
of the Generators or such improvements constituting the Substation, as
applicable, visible from the Property has been removed.  

1.5

Construction Commencement Date:

the first date on which Owner obtains issuance of a building permit (including
an excavation, sheeting and shoring permit for below-grade work) for the
construction of the initial Improvements on the Property (excluding any
Improvements that may exist as of the Amendment Date).

1-1


_______________________________________________________________________________________
 

1.6

Generators:

collectively, the electrical power generating facility located as of the
Amendment Date on the Adjacent Property, including the oil tanks serving the
generators.  

1.7

Improvements:

any building for office, retail or residential use, the construction or
installation of which requires a building permit to be issued after the
Amendment Date under applicable District of Columbia law.  

1.8

Owner:

the Buyer and any succeeding owner of the Property or portion thereof on which
the Improvements are to be built.  

1.9

Removing Owner:

as defined in Section 7.3 of this Exhibit 1.  

1.10

Screen:

as defined in Section 3 of this Exhibit 1.  

1.11

Substation:

collectively, the substation switchyard located on the Adjacent Property.

2.

Overview.

Seller and Buyer have agreed, as a material inducement to Buyer's agreement to
proceed to closing under the Agreement and to purchase the Property, to amend
the Agreement by adding this Exhibit 1, for the general purpose (subject to the
terms hereof) of allowing Owner to construct a sound and aesthetic barrier
between Property and Improvements, on the one hand, and the Generators and/or
the Substation, on the other hand.

3.

Right to Construct Screen.

Owner shall have the right, at any time and from time to time after closing
under the Agreement but not later than the earlier of (i) eleven (11) years from
the date of closing under the Agreement and (ii) the date the Clean Site
Conditions have been satisfied, to cause the design, development and completion
of construction of a sound barrier and/or aesthetic barrier on the Adjacent
Property (collectively, the "Screen"), subject to the terms and conditions of
this Section 3. Adjacent Property Owner shall keep Owner reasonably informed
with respect to any plans on the part of Adjacent Property Owner to remove the
Generators and/or Substation from the Adjacent Property. Owner shall keep
Adjacent Property Owner reasonably informed with respect to any plans on the
part of Owner to construct the Screen.  

3.1

The Screen shall consist of a façade or vertical barrier only around all or any
portion of the perimeter of the Adjacent Property. The design, location, shape,
size and scale of the Screen shall not interfere with access to or the
operations of the Adjacent Property (including by any licensees, easement
holders or tenants at the Adjacent Property) or any equipment now or hereafter
placed thereon.

 

3.2

Subject to the approval rights of the owner(s) of the Adjacent Property
(collectively, "Adjacent Property Owner") as set forth in Section 3.4 of this
Exhibit 1 and the other provisions of this Exhibit 1 including without

1-2


_______________________________________________________________________________________
   

limitation Section 3.1, Owner shall have the right, in its sole and absolute
discretion, to determine the design, location, shape, size and scale of the
Screen, the materials used for construction of the Screen, the identity of
contractors, consultants, employees or agents performing design, development,
construction, maintenance or other services in connection with the Screen, and
the timing of design and construction of the Screen; provided, however, that (i)
the shape of the Screen, including the extent the Screen may project into the
Adjacent Property due to structural purposes only, shall be subject to the
reasonable approval of Adjacent Property Owner, and (ii) the Screen shall not be
permitted to contain any writing, nor shall it be used for any commercial or
income producing purposes, of which all of the foregoing shall include but not
be limited to advertising.

 

3.3

Upon closing under the Agreement, Adjacent Property Owner shall grant to Owner
an easement in recordable form, incorporating the terms of this Exhibit 1,
effective from and after the closing under the Agreement, giving Owner the right
to enter onto and over the Adjacent Property for the purpose of construction,
repair, maintenance and restoration of the Screen, all in accordance with the
terms and conditions of this Exhibit 1 (the "Easement"). Owner and its agents
shall have the right, upon reasonable advance written notice to Adjacent
Property Owner, to enter the Adjacent Property in accordance with such Easement
for the purpose of examining the physical, structural and other conditions of
the Adjacent Property, including the conduct of testing such as soil sampling,
to the extent that any of the foregoing are necessary in connection with design
of the Screen, and for the purpose of constructing and maintaining the
Screen, provided if Owner wishes to engage in any testing of any portion of the
Adjacent Property, Owner shall obtain Adjacent Property Owner's prior written
consent thereto, which may be refused or conditioned as Adjacent Property Owner
may deem appropriate in its reasonable discretion. Notwithstanding anything to
the contrary contained herein, Owner shall not conduct or allow any physically
intrusive testing of, on or under the Adjacent Property without first obtaining
Adjacent Property Owner's written consent as to the timing and scope of the work
to be performed, which shall not be unreasonably withheld, and the parties
entering into a written agreement memorializing such scope of work and any
additional agreements of the parties with respect to such testing. Without
limiting the generality of the foregoing, Adjacent Property Owner's written
approval (which may be granted, withheld, or conditioned in Adjacent Property
Owner's sole discretion) shall be required prior to any environmental survey or
any environmental testing or sampling of surface or subsurface soils, surface
water, groundwater or any materials in or about the Adjacent Property. If any
testing is approved by Adjacent Property Owner, Owner agrees to cooperate with
any reasonable request by Adjacent Property Owner in connection with the timing
of any

1-3


_______________________________________________________________________________________
   

such inspection or test. Owner agrees to provide Adjacent Property Owner, upon
Adjacent Property Owner's request, with a copy of any written inspection or test
report or summary prepared by any third party. Owner agrees that any inspection,
test or other study or analysis of the Adjacent Property shall be performed at
Owner's expense (subject to the provisions of Section 4 of this Exhibit 1) and
in accordance with applicable law. Owner agrees at its own expense (subject to
the provisions of Section 4 of this Exhibit 1) to promptly restore the Adjacent
Property or, at Adjacent Property Owner's Option, to reimburse Adjacent Property
Owner for any repair or restoration costs, if any inspection or test requires or
results in any damage to or alteration of its condition. The Easement granted to
Owner in accordance with this Exhibit 1 shall automatically expire in accordance
with its terms upon removal of the Screen in accordance with Section 3.9,
Section 5.4, Section 7 or Section 12 below and may be terminated unilaterally by
Adjacent Property Owner upon the satisfaction of the Clean Site Conditions,
subject to any unperformed obligations of either party, which shall survive such
expiration or termination until fully performed.

 

3.4

Owner and its agents and contractors shall give Adjacent Property Owner five (5)
business days advance notice before entering on the Adjacent Property and
coordinate any and all work under this Agreement (including without limitation
any removal or demolition of the Screen in accordance with Section 7 of this
Exhibit 1) with any work being performed by or for Adjacent Property Owner on
the Adjacent Property, and Owner shall use commercially reasonable efforts to
cause such work to be performed by or for Owner in a manner to maintain
harmonious labor conditions. Owner and its agents and contractors shall not
interfere with Adjacent Property Owner's access to or operations at the Adjacent
Property or with any licensee's, easement holder's, operator's, service
provider's or tenant's access to or operations at the Adjacent Property. Owner
shall indemnify, defend with counsel reasonably acceptable to Adjacent Property
Owner and hold harmless Adjacent Property Owner and all employees, affiliates,
subsidiaries, shareholders, officers, directors, trustees and partners of
Adjacent Property Owner, as well as any investment manager and other agents of
Adjacent Property Owner, from and against any and all Claims caused by or
arising from the exercise by Owner or its contractors or agents or their
respective agents, contractors or employees of Owner's rights under this Exhibit
1 or its breach of any of its obligations hereunder.

 

3.5

Owner and any person accessing the Adjacent Property hereunder will be covered
by not less than $5,000,000 commercial general liability insurance (with, in the
case of Owner's coverage, a contractual liability endorsement, insuring its
indemnity obligation under this Agreement) insuring all activity and conduct of
Owner and such persons while exercising such right of access and naming Adjacent
Property Owner as

1-4


_______________________________________________________________________________________
   

insured, issued by a licensed insurance company reasonably acceptable to
Adjacent Property Owner.

 

3.6

By entering or causing any of its agents or contractors to enter upon the
Adjacent Property, Owner agrees that any materials or information provided or
made available to Owner by Adjacent Property Owner or its representatives
pursuant to this Exhibit 1 or otherwise obtained by Owner in connection with the
Adjacent Property and any and all information, studies and tests obtained by
Owner pursuant to this Agreement ("Adjacent Property Information") is
proprietary and confidential, unless such information is in the public domain.
Owner further agrees that all such Adjacent Property Information and any notes
regarding such Adjacent Property Information ("Notes") will be used solely for
the purpose of designing and constructing the Screen and will not be used or
duplicated for any other purpose. Owner shall keep all Adjacent Property
Information and Notes strictly confidential. Notwithstanding the foregoing,
Owner may disclose the Adjacent Property Information to its agents, contractors
and employees engaged in design and construction of the Screen, provided that
Owner shall inform such persons of the confidential nature of such information
and shall direct and cause such persons to keep all such information in the
strictest confidence and to use such information only in connection with the
design, development, construction or maintenance of the Screen and in accordance
with the terms of this Agreement. In any event, Owner has caused or will cause
any such persons to execute an agreement substantially in the form of the
Confidentiality Agreement and such executed agreement has been or shall be
delivered to Adjacent Property Owner prior to (a) Owner giving such Adjacent
Property Information or Notes to any such persons or authorizing or directing
such persons to receive such Adjacent Property Information or Notes, or (b) any
entry by any such persons onto the Adjacent Property.

 

3.7

Owner shall not commence construction or demolition and removal of the Screen or
any portion thereof unless and until Owner has provided Adjacent Property Owner
with (a) the final budget for the Allowed Costs of design, engineering and
construction or, if applicable, the removal of the Screen and an executed lump
sum or guarantied maximum cost construction contract for the construction of the
Screen, (b) 100% payment and performance bonds for the work under such
construction or demolition contract, (c) evidence reasonably acceptable to
Adjacent Property Owner that either Owner has funds set aside with Escrow Agent
(or Owner's Lender or another escrow agent reasonably acceptable to Adjacent
Property Owner), or that Owner's Lender is obligated to disburse amounts to pay
or reimburse Owner for Allowed Costs, equal to one-half of the following
amounts: (x) in the case of the initial construction of the Screen the sum of
(i) 50% of the amount of the total budgeted Allowed Costs up to an amount of
$5,000,000 plus (ii) 100% of the amount if any by which the total budgeted
Allowed Costs will exceed $5,000,000, and

1-5


______________________________________________________________________________________
   

(y) in the case of any demolition, to the amount of the total costs of such
demolition (such funds are collectively referred to herein as the "Escrowed
Funds"), and (d) Adjacent Property Owner has reviewed and approved the plans and
specifications for such Screen or portion thereof or any proposed demolition
thereof; provided that (i) Adjacent Property Owner shall complete its review
process expeditiously, and (ii) the scope of Adjacent Property Owner's review
and approval or disapproval shall be limited to technical aspects of the plans
and specifications of the Screen and any potential physical impacts on the
access to or operations of the Adjacent Property or any equipment located
thereon. Owner shall pay from out of pocket or other funds (and not the Escrowed
Funds) its share of the total Allowed Costs and the Escrowed Funds shall not be
applied or otherwise disbursed until the sum of the Escrowed Funds plus those
funds remaining to be paid by Adjacent Property Owner is sufficient to pay 100%
of the total Allowed Costs to complete the Screen. For purposes of this section,
"Owner's Lender" shall mean a third-party institutional lender which has made a
loan to Owner for the construction of the Improvements and which loan is secured
by a mortgage upon the Property. Upon approval of plans and specifications
pursuant to this Section 3.4, the requirements of Section 3.1 shall be deemed
satisfied so long as Owner causes the construction of the Screen to be completed
substantially in accordance with such plans and specifications.

 

3.8

Any actions taken by Owner with respect to the construction or removal of the
Screen and all work performed by or for Owner on the Adjacent Property shall be
done in a good and workmanlike manner and accordance with all applicable laws,
statutes, rules and regulations. Adjacent Property Owner shall cooperate, at the
expense of Owner (subject to the provisions of Section 4 of this Exhibit 1),
with Owner in obtaining any required permits, licenses or governmental or
quasi-governmental approvals required for the construction of the Screen, copies
of which shall be provided to Adjacent Property Owner before any such work on
the Adjacent Property may begin.

 

3.9

Owner shall not permit (and shall promptly discharge, bond over or otherwise
satisfy in a manner reasonably satisfactory to Adjacent Property Owner) and
shall indemnify, defend with counsel acceptable to Adjacent Property Owner and
hold harmless Adjacent Property Owner harmless from any and all mechanic's or
materialman's lien attaching to the Adjacent Property as a result of any of the
construction, maintenance or other activities of Owner or its agents or
contractors pursuant to this Exhibit 1. If Owner fails to discharge or bond off
any lien within 30 days of written notice by Adjacent Property Owner, Adjacent
Property Owner shall be entitled to pay off such amounts, and be reimbursed from
the Escrowed Funds, and if the Escrowed Funds are not sufficient to reimburse
Adjacent Property Owner in full for such amounts, Adjacent

1-6


______________________________________________________________________________________
   

Property Owner, at its election, may terminate the Easement and remove the
Screen.

 

3.10

Notwithstanding anything in this Section 3 to the contrary, Owner may not
commence construction of the Screen until the Construction Commencement Date,
provided that Owner may enter the Adjacent Property for the purposes of
inspection, testing, and other gathering of information that is relevant to the
design and placement of the Screen prior to the Construction Commencement Date,
subject to the other terms and conditions of this Exhibit 1.

 

3.11

Owner shall have the right under this Section 3 to design and/or construct the
Screen in stages, provided that any costs of a second or subsequent stage that
are properly allocable as maintenance costs of existing stage(s) shall be
governed by Section 5 and shall not be treated as Allowed Costs.

4.

Costs.

 

4.1

From and after the Construction Commencement Date, Owner shall have the right to
submit to Adjacent Property Owner from time to time, but no more often than once
per month, a disbursement request for Allowed Costs, accompanied by paid
invoices, lien waivers and other documents reasonably requested by Adjacent
Property Owner all of which shall be reasonably acceptable to Adjacent Property
Owner to demonstrate that the costs contained therein are Allowed Costs, that
such costs have been paid to architects, engineers, contractors, consultants or
other vendors, and that all such architects, engineers, contractors, consultants
and vendors and their respective subcontractors and sub-subcontractors have been
paid for all services or work performed by them through the date covered by such
disbursement request. Within 30 days after its receipt of a disbursement request
meeting the criteria of this Section, Adjacent Property Owner shall pay to Owner
an amount equal to 50% of the Allowed Costs shown in such disbursement request;
provided that Adjacent Property Owner's aggregate liability under this Section
shall not exceed Two Million Five Hundred Thousand Dollars ($2,500,000).

 

4.2

Except as set forth in Section 4.1, Owner shall be responsible for all of its
own costs incurred in connection with the Screen or any other matters set forth
in this Exhibit 1.

 

4.3

Adjacent Property Owner shall be responsible for all of its costs related to
escort, protection, inspection, engineering, review, construction,
reconstruction, maintenance or any other internal or external costs incurred by
Adjacent Property Owner in connection with the Screen or any other matters set
forth in this Exhibit 1.

1-7


______________________________________________________________________________________

5.

Maintenance of Screen.

From and after the installation of the Screen or a portion thereof, subject to
the terms and conditions of this Section 5 and the other provisions of this
Exhibit 1, Owner shall be solely responsible at its sole cost and expense for
the maintenance of the Screen.  

5.1

Owner shall maintain the Screen in good condition and repair, normal wear and
tear, casualty or similar damage excepted and in compliance with all applicable
laws, statutes, rules and regulations.

 

5.2

All maintenance costs incurred by Owner shall be paid solely by Owner and shall
not be treated as an Allowed Cost.

 

5.3

Notwithstanding the foregoing provisions of this Section 5, if Owner desires to
remove all or a portion of the Screen as described in Section 7.1 of this
Exhibit 1, but Adjacent Property Owner elects to keep the Screen or such portion
in place as described in such Section, then (i) Owner's maintenance obligations
under this Section 5 shall terminate with respect to the Screen or such portion
and (ii) thereafter, Adjacent Property Owner shall perform all of the
obligations of Owner under this Section 5 with respect to the Screen or such
portion.

 

5.4

If Owner (or, from and after the termination of Owner's maintenance obligations
pursuant to Section 5.3 of this Exhibit 1, Adjacent Property Owner) (as
applicable, "Maintaining Owner") fails to maintain the Screen as herein
provided, the other party ("Non-Maintaining Owner") may if it so elects take
such actions as Non-Maintaining Owner deems necessary in its reasonable
discretion to maintain the same or, if Maintaining Owner fails to cure any such
default within 30 days following written notice thereof from Non-Maintaining
Owner, Non-Maintaining Owner may, if it so elects, demolish and remove the
Screen, which removal shall be in accordance with the requirements of Section 7.
Maintaining Owner shall forthwith reimburse Non-Maintaining Owner any and all
costs and expenses incurred by Non-Maintaining Owner in accordance with this
Section 5.4, with interest thereon at the prime rate of interest charged from
time to time by Citibank, NA or any successor to Citibank, N.A.

6.

Insurance; Damage and Reconstruction.

From and after the installation of the Screen or a portion thereof, subject to
the terms and conditions of this Section 6 and the other provisions of this
Exhibit 1, Adjacent Property Owner shall be solely responsible for the
maintenance of casualty insurance relating to the Screen.  

6.1

Adjacent Property Owner shall include the Screen on its casualty and liability
insurance policy that Adjacent Property Owner maintains in the normal course of
its business. Adjacent Property Owner shall be solely responsible for paying the
costs (excluding any deductible) of any damage to the Screen by casualty or
similar damage that is covered by such

1-8


______________________________________________________________________________________
   

insurance or that would have been covered by such insurance had Adjacent
Property Owner complied with its obligations under this Section. In the event
that Owner desires to reduce the amount of any deductible applicable to any such
insurance program then held by Adjacent Property Owner, Owner may purchase such
additional insurance at Owner's sole cost and expense.

 

6.2

Notwithstanding any other provision in this Exhibit 1, if any damage is caused
to the Screen and is not otherwise covered under the insurance maintained or
required to be maintained by Adjacent Property Owner pursuant to Section 6.1
above, then Owner shall, at its sole expense and not as an Allowed Cost,
promptly repair, restore, reconstruct or (subject to Section 7 of this Exhibit
1) remove the Screen or the damaged portion thereof.

 

6.3

Notwithstanding any other provision in this Exhibit 1, if any damage is caused
to the Screen as a result of the willful action or gross negligence of Adjacent
Property Owner or its agents, then Adjacent Property Owner shall, at its sole
expense, promptly repair, restore, reconstruct or (subject to Section 7 of this
Exhibit 1) remove the Screen or the damaged portion thereof.

7.

Removal of Screen.

 

7.1

From time to time, Owner shall have the right to elect to remove all or any
portion of the Screen, by giving notice to Adjacent Property Owner provided such
removal is performed in accordance with this Exhibit 1. If Adjacent Property
Owner elects within 30 days after receipt of such notice, by giving notice to
Owner, to assume responsibility for the Screen or such portion and keep it in
place, then Section 5.3 of this Exhibit 1 shall apply. If Adjacent Property
Owner does not so elect within such 30 day period, then Owner shall have the
right to remove the Screen or portion, at Owner's sole cost, subject to and in
accordance with Section 7.3 of this Exhibit 1.

 

7.2

From time to time after either the Generators or the Substation have been
completely removed from the Adjacent Property, Adjacent Property Owner shall
have the right to remove all or any portion of the Screen, at Adjacent Property
Owner's sole cost and otherwise subject to and in accordance with Section 7.3 of
this Exhibit 1.

 

7.3

If either Owner or Adjacent Property Owner (as applicable, "Removing Owner") has
the right under Section 7.1 or Section 7.2, respectively, of this Exhibit 1 to
remove all or a portion of the Screen, then the following terms and conditions
shall apply to such removal:

1-9


______________________________________________________________________________________
   

7.3.1

Any actions taken by Removing Owner with respect to the removal of the Screen
shall be done in accordance with all applicable laws, statutes, rules and
regulations. If Owner is Removing Owner, then Adjacent Property Owner shall
cooperate, at the expense of Owner (subject to the provisions of Section 4.3 of
this Exhibit 1), with Owner in obtaining any required permits, licenses or
governmental or quasi-governmental approvals required for the removal of the
Screen or portion.

   

7.3.2

The removal shall be performed expeditiously and continuously once commenced,
and the Adjacent Property and any portion of the Screen that is not then being
removed shall be put back into comparable condition as prior to the installation
of the Screen or portion thereof that is being removed. In particular, any
portion of the Screen that is not being removed shall be restored in a manner
that is safe and aesthetically similar to such portion as it existed prior to
such removal.

   

7.3.3

If Adjacent Property Owner is Removing Owner, then (i) such removal may be a
removal of the entire Screen only if the Clean Site Conditions have been
satisfied; and (ii) if the removal is of a portion of the Screen, such removal
shall not expose the Property to additional sound from the Generators or a view
of the Generators or improvements constituting the Substation.

 

7.4

Except as otherwise set forth in this Section 7, neither Owner nor Adjacent
Owner shall have the right to remove or demolish the Screen or any portion
thereof.

8.

Successors.

The provisions of this Exhibit 1 are shall run with the land and shall be
binding upon, and inure to the benefit of, the owners of the Property and the
owners of the Adjacent Property.

9.

Estoppel Certificates.

Each party agrees at any time and from time to time during the term of this
Agreement, within 14 days after written request by any other party, to execute,
acknowledge and deliver to the requesting party or to any existing or
prospective purchaser, mortgagee, tenant or other person designated by the
requesting party, a fact certificate covering such matters as the requesting
party may reasonably require.

10.

Indemnities.

Owner shall indemnify, defend and hold Adjacent Property Owner harmless from and
against any and all Claims relating to or arising out of the breach by Owner or
any of its agents, employees or contractors of any representation, warranty,
covenant or other obligation of Owner under this Exhibit 1. Adjacent Property
Owner shall indemnify, defend and hold Owner harmless from and against any and
all Claims relating to or arising out of the breach by

1-10


______________________________________________________________________________________
 

Adjacent Property Owner or any of its agents, employees or contractors of any
representation, warranty, covenant or other obligation under this Exhibit 1.

11.

Adjacent Property Owner.

By its execution and delivery of this Amendment, PEPCO hereby represents,
warrants and covenants that (i) PEPCO is the Adjacent Property Owner as of the
Amendment Date, (ii) PEPCO has the authority to enter into this Agreement
subject to the terms of the Agreement including Section 9.16 thereof, and
(iii) the Adjacent Property shall not be as of the date the Easement is
delivered to Owner, subject to any liens or encumbrances that would materially
adversely affect Owner's rights under this Exhibit 1 and that all consents
required of the lienholder to PEPCO's execution, delivery and performance of all
of its obligations under this Exhibit 1 will be obtained.

12.

Failure to Complete.

If Owner or Adjacent Property Owner (as applicable, the "Constructing Owner")
begins construction, demolition or removal of the Screen in accordance with this
Exhibit 1, then Constructing Owner shall diligently and continuously pursue such
construction, demolition or removal until completed, subject to delays arising
from circumstances outside the reasonable control of Constructing Owner
(excluding ability to pay). If Constructing Owner fails to comply with the
requirements of this Section 12, and such failure continues for more than 30
days following notice thereof from the other party ("Non-Constructing Owner"),
then Non-Constructing Owner shall have the right (but not the obligation), at
its option, either to complete such construction, demolition or removal, or
remove the Screen in accordance with the terms of Section 7.3. Constructing
Owner shall forthwith reimburse Non-Constructing Owner any and all costs and
expenses incurred by Non-Constructing Owner in accordance with this Section 5.4,
with interest thereon at the prime rate of interest charged from time to time by
Citibank, NA or any successor to Citibank, N.A.

13.

Remedies.

In addition to any remedies expressly provided in this Exhibit 1, the parties
shall have all remedies available under applicable law or at equity to enforce
the rights and obligations of the parties contained in this Exhibit 1. Any
limitation on liability of Holdings, PEPCO or Buyer elsewhere in this Agreement
shall not apply to this Exhibit 1.

1-11


______________________________________________________________________________________

